Case 18-04313-5-DMW         Doc 82 Filed 03/25/19 Entered 03/25/19 09:14:53          Page 1 of 2



 SO ORDERED.

 SIGNED this 25 day of March, 2019.




                                                             ____________________________________
                                                             David M. Warren
                                                             United States Bankruptcy Judge

  ______________________________________________________________________

                       UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             FAYETTEVILLE DIVISION

 In re:                                              ) Chapter 11
                                                     )
 First Baptist Church.                               ) Case No. 18-04313-5-DMW
                                                     )
                    Debtor.                          )
                                                     )


                ORDER ALLOWING FOR PRODUCTION OF DOCUMENTS
                 AND FOR EXAMINATION OF FIRST BAPTIST CHURCH
                      PURSUANT TO BANKRUPTCY RULE 2004


          This matter, coming before the Court upon the Motion of Creditor Skyline Restoration,

 Inc. for examination pursuant to Bankruptcy Rule 2004 (the “Motion”), filed by Creditor

 seeking an order directing     Debtor to produce certain documents, items, materials, and

 information, and based upon the consideration of the record, and in accordance with Federal

 Rule of Bankruptcy Procedure 2004, the Court finds that good cause exists and the Motion

 should be allowed.

          Therefore it is ORDERED, ADJUDGED, AND DECREED that the Motion is allowed

 and Debtor is hereby directed and ordered to produce the documents, items, materials, and

 information requested in the Motion by electronic delivery to counsel for Skyline Restoration,
Case 18-04313-5-DMW          Doc 82 Filed 03/25/19 Entered 03/25/19 09:14:53                 Page 2 of 2



 Inc., or, in the alternative, physical delivery to counsel for Skyline Restoration, Inc., no later

 than 5:00 p.m. on April 1, 2019.

                                           END OF DOCUMENT
